                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DANIELLE MALMQUIST,                                Case No. 17-cv-04831-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE MOTION TO
                                                v.                                         DISMISS
                                   9

                                  10    SHEM MALMQUIST, et al.,                            Re: Dkt. No. 48
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action arises out of “a bitter and nasty” divorce between plaintiff Danielle Malmquist,

                                  14   who is proceeding pro se, and her ex-husband, defendant Shem Malmquist. Dkt. No. 1 at 5.

                                  15   Because the parties share the same last name, the Court uses their given names for clarity. The

                                  16   complaint alleges that Shem and his wife Meredith sponsored online posts saying that Danielle

                                  17   had mental health issues and a criminal record. Danielle has sued for defamation and intentional

                                  18   interference with prospective economic advantage under California state law.

                                  19          Shem and Meredith, who are the only defendants who have been served with the

                                  20   complaint, contend that the Court lacks personal jurisdiction over them. They have moved to

                                  21   dismiss the case on that basis under Federal Rule of Civil Procedure 12(b)(2). Dkt. No. 48.

                                  22          The facts pertinent to the jurisdictional question are straightforward. The complaint

                                  23   alleges that Danielle lives in California, and that Shem and Meredith are residents of Florida. Dkt.

                                  24   No. 1 ¶ 4. The complaint does not show that Shem and Meredith did anything in California or this

                                  25   judicial district that was material to Danielle’s claims. To carry her burden of establishing

                                  26   personal jurisdiction, see Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008), Danielle

                                  27   contends in her brief that Shem and Meredith have occasionally visited their children in

                                  28
                                   1   California, and that Shem sometimes had a layover in the state while working as a pilot for

                                   2   Federal Express. Dkt. No. 52 at 10-11.

                                   3           Even construed generously in light of Danielle’s pro se status, nothing in the complaint or

                                   4   the record as a whole establishes personal jurisdiction over Shem and Meredith in this Court.

                                   5   Where, as here, no federal statute authorizes personal jurisdiction, the Court applies the law of the

                                   6   state in which it sits. Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998).

                                   7   California’s long-arm statute, Cal. Code Civ. Proc. § 410.10, is coextensive with the limits of the

                                   8   Constitution’s due process clause, so the dispositive test is whether personal jurisdiction in this

                                   9   Court comports with traditional concepts of fair play and due process. Schwarzenegger v. Fred

                                  10   Martin Motor Co., 374 F.3d 797, 800-01 (9th Cir. 2004).

                                  11           Because Shem and Meredith live outside the state, and are not alleged to have any

                                  12   continuous and systematic contacts with it, general personal jurisdiction has not been shown. See
Northern District of California
 United States District Court




                                  13   Bristol-Myers Squibb Co. v. Superior Court of California, S.F. Cty., 137 S. Ct. 1773, 1780 (2017);

                                  14   Schwarzenegger, 374 F.3d at 801.

                                  15           Specific personal jurisdiction is also lacking. Specific jurisdiction focuses on the

                                  16   defendant’s contacts with the forum state for the claims at issue. Walden v. Fiore, 571 U.S. 277,

                                  17   284 (2014). This is “case-linked” jurisdiction, and it looks to whether the defendant undertook an

                                  18   activity or occurrence in the forum state “and is therefore subject to the State’s regulation.” Id. at

                                  19   283 n.6 (internal quotation omitted). It is the defendant’s “suit-related conduct” that “must create

                                  20   a substantial connection with the forum State.” Id. at 284. The suit must arise out of or relate to

                                  21   the defendant’s contacts “with the forum” for specific personal jurisdiction to arise. Bristol-Myers

                                  22   Squibb Co., 137 S. Ct. at 1780 (internal quotation omitted) (emphasis in original). Without that

                                  23   connection, “specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected

                                  24   activities in the State.” Id. at 1781.

                                  25           That is the case here. Danielle has not proffered any facts showing that her defamation or

                                  26   interference claims arose out of anything Shem and Meredith did in this forum. The periodic

                                  27   family and business trips are entirely unrelated to the claims in the complaint, and merely posting

                                  28   materials online, which the Court will assume happened for present purposes, is not enough to
                                                                                          2
                                   1   create personal jurisdiction in this district. See Erickson v. Nebraska Mach. Co., No. 15-CV-

                                   2   01147-JD, 2015 WL 4089849 at *4 (N.D. Cal. July 6, 2015). So too for the uncontested facts

                                   3   about a California state family law case in Los Angeles involving Shem and a different spouse,

                                   4   which appears to date back to 2002 and does not change the fact that Shem moved out of

                                   5   California in 2004. See Dkt. 53-1.

                                   6          The remaining question is whether Danielle should be allowed to amend the complaint

                                   7   with respect to personal jurisdiction. While the Court is not sanguine about the likelihood of

                                   8   success in light of the undisputed facts adduced so far, it cannot say that amendment is necessarily

                                   9   futile. If Danielle would like to amend to add facts showing personal jurisdiction along the lines

                                  10   discussed in this order, she must file an amended complaint by October 2, 2019. No new claims

                                  11   or parties may be added. If an amended complaint is not filed by this deadline, the case will be

                                  12   dismissed with prejudice under Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 4, 2019

                                  15

                                  16
                                                                                                   JAMES DONATO
                                  17                                                               United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        DANIELLE MALMQUIST,
                                   5                                                          Case No. 17-cv-04831-JD
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        SHEM MALMQUIST, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on September 4, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Danielle Malmquist
                                       P.O. Box 4664
                                  19   San Mateo, CA 94404
                                  20

                                  21
                                       Dated: September 4, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          4
